              Case 1:19-cv-02316-RC Document 111-1 Filed 09/09/21 Page 1 of 3




                                          United States District Court,
                                              District of Columbia


David Alan Carmichael, et al.                                    )
                                                                 )
           Plaintiffs                                            )
                                                                 )    Case No: 19-CV-2316-RC
                    v.                                           )
                                                                 )    Re: ECF 99, 110
Michael Richard Pompeo, in his Offiicial                         )
       capacity as Secretary of State, et al.,1                  )
                                                                 )
           Defendants                                            )


     PLAINTIFFS’ CONSOLIDATED RESPONSE IN OPPOSITION TO DEFENDANTS’
     MOTION FOR EXTENSION OF TIME TO REPLY REGARDING THEIR MOTION
                             FOR DISMISSAL

                                              [PROPOSED] ORDER

         1.      On July 2, 2021, the Defendants filed Defendants’ Motion To Dismiss Or, In The

Alternative, For Summary Judgment. On July 6, 2021, the Court issued the Fox/Neal order

(ECF 100), “advising the Plaintiffs to respond, on or before, August 20, 2021, to 99 Defendants’

motion to dismiss or, in the alternative, for summary judgment, or the Court may deem the

motion conceded.” The Plaintiffs filed their Response on Friday, August 20, 2021 (ECF 106).

On the next day, Plaintiff Carmichael filed leave to serve one additional document that was

completed prior to August 20th, but inadvertently overlooked when he served the documents

electronically (ECF 107) It is excusable neglect according to the circumstances he explained

regarding what amounted to a fatiguing 21-hour work day to meet his deadline. There was no

opportunity to confer with the Defendants on a Saturday, and the Defendants have not filed an

objection to the Plaintiff’s motion for leave to file the additional document.

         2.      Subsequent to the Fox/Neal order, on July 28, 2021, Plaintiff Carmichael filed a
1
    Original styling - Antony L. Blinken is now the principal of record by succession of office, Rule 25(d).


                                                                                                               p. 1 of 3
           Case 1:19-cv-02316-RC Document 111-1 Filed 09/09/21 Page 2 of 3




motion to reset the schedule to show the August 20 th Plaintiff Response deadline to pursuant to

the Fox/Neal order (ECF 104). With his motion was the setting of additional days for the

Defendant that “his reply date be extended to September 10, 2021 to accommodate his

preplanned schedule for that period.” The order was granted, July 29, 2021.

      3.     On September 9, 2021, the Defendants moved for an extension of time to reply to

October 11, 2021, citing workload ordinarily obligated by the Defendant Attorney (ECF 110).

The circumstances described do not amount to good cause or excusable neglect. The Defendants

also moved to set the schedule to October 11th, 2021, for their response to Plaintiffs’ Rule 60

motion for relief from the other of August 28, 2020 (ECF 108) and to the objections made by

Plaintiff Boulton (ECF 109) to the Defendants’ Status Report (ECF 105). The Defendants

requested that the Court permit them to consolidate their responses. It is the fourth extension of

time requested by the Defendants.

      4.     On the same day, Plaintiffs filed their consolidated opposition to the Defendants’

motion to extend the reply deadline to October 11, 2021 (ECF 111). The Plaintiffs pointed out

that the Defendants had control of the scheduling of their motion to dismiss; that the Plaintiffs

moved the Court to extend the Defendants’ Reply deadline to accommodate time to allow for the

Defendant Attorney’s vacation; some of the Defendants past motions predictably interrupted the

Plaintiffs holidays; in so many words that there was no support or justification shown for the

extension of time; and the delay requested by the Defendants would extend their status as being

under a “writ ne exeat republic” without due process. The Plaintiffs expressed their non-

opposition to the Defendants’ responding to Plaintiffs’ Rule 60 motion and objections to the

Defendants’ Status Report. The Plaintiffs said that an extension of the Defendants’ time to reply

to their motion to dismiss the Plaintiff complaint would only be tolerable if the court ordered the




                                                                                            p. 2 of 3
           Case 1:19-cv-02316-RC Document 111-1 Filed 09/09/21 Page 3 of 3




Defendants to issue the passport renewal applied for by Plaintiff Lewis and void the revocation

of the Passport renewal issued to Carmichael on January 30, 2018.

      5.     In consideration of the referenced filings of the parties, the following is ordered.

             a.    The Plaintiffs motion for leave to file an addition document (ECF 107) is

      granted.

             b.    The Defendants motion to extend their date to reply to the Plaintiffs Rule 60

      motion (ECF 108) and to Plaintiff Boulton’s objections (ECF 109) to the Defendants’

      Status Report (ECF 105) is granted.

             c.    The Defendants motion to extend their date to reply to the Plaintiffs Response

      (ECF 106) to Defendants’ motion to dismiss, or alternatively for summary judgment is

      denied. Their reply is forfeit.

             d.    Should the Defendants’ issue the passport renewal as applied for by Plaintiff

      Lewis, and void the revocation of the renewed passport issued to Carmichael January, 30,

      2018, the Court will reconsider allowing a reply regarding ECF 105 on or before October

      11, 2021.


IT IS SO ORDERED                                   Rudolf Contreras, District Judge
                                                   U.S. District Court, District of Columbia




                                                                                             p. 3 of 3
